DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,629,490 B2 (hereinafter “Patent 490”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claims of Patent 490.
Regarding Claim 1, Patent 490 teaches a structure, comprising: a substrate comprising a plurality of doped blocks; a fin structure disposed on each of the plurality of doped blocks, wherein the fin structure comprises an active channel region and a body region, and an interface exist in between the active channel region and the body region; dielectric strips physically separating the plurality of doped blocks from one another; and insulators disposed on the plurality of doped blocks and located in between the body region of the fin structure and the dielectric strips (See Patent 490, claim 2).  Furthermore, claim 2 of Patent 490 additionally teaches that the substrate has first and second doped regions (Patent 490, claim 2).  Therefore, claim 2 of Patent 490 has a narrower scope of claim compared to claim 1 of the instant application [underlying for clarity].
Regarding Claim 3, Patent 490 teaches further comprising a gate stack disposed on the active channel region of the fin structure (Patent 490, claim 2).  

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,195,760 B2 (hereinafter “Patent 760”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claims of Patent 490.
Regarding Claim 1, Patent 760 teaches a structure, comprising: a substrate comprising a plurality of doped blocks; a fin structure disposed on each of the plurality of doped blocks, wherein the fin structure comprises an active channel region and a body region, and an interface exist in between the active channel region and the body region; dielectric strips physically separating the plurality of doped blocks from one another; and insulators disposed on the plurality of doped blocks and located in between the body region of the fin structure and the dielectric strips (See Patent 760, claim 10).  Furthermore, claim 10 of Patent 760 additionally teaches that the substrate has p-doped regions and n-doped regions (Patent 760, claim 10).  Therefore, claim 10 of Patent 760 has a narrower scope of claim compared to claim 1 of the instant application [underlying for clarity].
Regarding Claim 2, Patent 760 teaches wherein sidewalls of the insulators are aligned with sidewalls of the plurality of doped blocks (Patent 760, claim 10).  
Regarding Claim 3, Patent 760 teaches further comprising a gate stack disposed on the active channel region of the fin structure (Patent 760, claim 10).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 10, 12, 14-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wang et al. (US 2018/0130802 A1; hereinafter “Wang”).
Regarding Claim 1, referring to at least Fig. 1K and related text, Wang teaches a structure, comprising: a substrate (102) comprising a plurality of doped blocks (upper/etched portions of 104/106) (paragraphs 13 and 23); a fin structure (110/120) disposed on each of the plurality of doped blocks, wherein the fin structure comprises an active channel region (a middle channel region of 110/120 below 170/172) and a body region (side regions of 110/120 exposed from 170/172), and an interface exist in between the active channel region and the body region (an interface between the middle channel region and the side regions defined by 160/162) (fig. 1K and paragraphs 17-19 and 42); dielectric strips (150) physically separating the plurality of doped blocks from one another (paragraphs 34-35); and insulators (130) disposed on the plurality of doped blocks and located in between the body region of the fin structure and the dielectric strips (130 located diagonally in between the source/drain regions of 110/120 and 150) (fig. 1K and paragraphs 27-28).
Regarding Claim 2, Wang teaches wherein sidewalls of the insulators are aligned with sidewalls of the plurality of doped blocks (fig. 1K, sidewall surfaces of 130 in direct contact with sidewall surfaces of the upper/etched portions of 104/106 is considered aligned).
Regarding Claim 3, Wang teaches further comprising a gate stack (170 and 172) disposed on the active channel region of the fin structure (fig. 1K and paragraph 42).
Regarding Claim 5, Wang teaches further comprising strained material portions (a S/D structure formed of, for example, SiGe) disposed on the body region of the fin structure, and located on two sides of the active channel region (paragraphs 45-46).
Regarding Claim 8, referring to at least Fig. 1K and related text, Wang teaches a memory device, comprising: a substrate (102) (paragraph 13); a first transistor (a NMOS) disposed in a P-well region of the substrate (106) (paragraphs 13-14); a second transistor (a PMOS) disposed in a N-well region of the substrate (104) (paragraphs 13-14), wherein the first transistor and the second transistor comprise: a first fin structure (120) and a second fin structure (110) extending in a first direction (an elongated direction of 110/120 as shown in Fig. 1K) (fig. 1K and paragraphs 17-18); a gate stack (170/172) disposed on the first fin structure and the second fin structure, and extending in a second direction (an elongated direction of 170/172) perpendicular to the first direction (fig. 1K and paragraph 42); a first source/drain material (a S/D structure in 20, not shown) disposed on the first fin structure (paragraphs 45-46); and a second source/drain material (a S/D structure in 10, not shown) disposed on the second fin structure (paragraphs 45-46); a dielectric strip (either 150 or a combination of 130 and 150) disposed in between the P-well region and the N-well region of the substrate (a center portion of 150 between 170 and 172 is disposed in between 104 and 106) (fig. 1K and paragraphs 27-28 and 59-60), and extending in the first direction parallel to the first fin structure and the second fin structure (fig. 1K), wherein the dielectric strip is disposed in between the first source/drain material and the second source/drain material (the center portion of 150 is disposed in between the S/D structure in 10 and the S/D structure in 20) (fig. 1K).
Regarding Claim 10, Wang teaches wherein the P-well region includes a first doped region (a lower/unetched portion of 106) and a plurality of third doped blocks (an upper/etched portions of 106) located above the first doped region; and the N-well region includes a second doped region (a lower/unetched portion of 104) and a plurality of fourth doped blocks (an upper/etched portions of 104) located above the second doped region (fig. 1E and paragraphs 14 and 23).
Regarding Claim 12, Wang teaches wherein the dielectric strip (the combination of 130 and 150) is in direct contact with sidewalls of one of the plurality of third doped blocks and one of the plurality of fourth doped blocks (fig. 1K).
Regarding Claim 14, Wang teaches further comprising a plurality of insulators (130) disposed on the N-well region and the P-well region in between the first source/drain material and the dielectric strip (150) (fig. 1K and paragraphs 27-28), and in between the second source/drain material and the dielectric strip (fig. 1K and paragraphs 27-28).
Regarding Claim 15, referring to at least Fig. 1K and related text, Wang teaches a device, comprising: a plurality of semiconductor fins (104/106) and a plurality of dielectric strips  (150) alternately arranged on a substrate (102), wherein the plurality of semiconductor fins and the plurality of dielectric strips are extending in a first direction (an elongated direction of 104/106 and 150) and alternately arranged along a second direction (a direction perpendicular to the elongated direction as shown in fig. 1K), wherein the second direction is perpendicular to the first direction (paragraphs 13 and 150); a plurality of strained materials (source/drain structures  formed of, for example, SiGe) disposed on the substrate in between the plurality of dielectric strips, wherein the plurality of strained materials extends above top surfaces of the plurality of dielectric strips (paragraphs 46-47); and a plurality of insulators (130) located in between the plurality of dielectric strips and covering side surfaces of the plurality of dielectric strips, wherein the plurality of insulators is located below top surfaces of the plurality of dielectric strips (a lower portion of 130 is located below top surfaces of 150) (fig. 1K and paragraphs 27-28).
Regarding Claim 17, Wang teaches further comprising a plurality of gate stacks (a gate dielectric layer and gate electrode layer) disposed on the plurality of semiconductor fins, wherein the plurality of strained materials is disposed aside the plurality of gate stacks (paragraphs 45-47).
Regarding Claim 20, Wang teaches wherein the plurality of semiconductor fins comprises an active channel region (a middle channel portion of 110/120 below 170/172) and a body region (side regions of 110/120 exposed from 170/172), and an interface exist in between the active channel region and the body region (an interface between the middle channel region and the side regions defined by 160/162) (fig. 1K and paragraphs 17-19 and 42);

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seong et al. (US 2019/0245076 A1; hereinafter “Seong”).
Regarding Claim 1, referring to at least Figs. 2A-3C and related text, Seong teaches a structure, comprising: a substrate (110) comprising a plurality of doped blocks (lower/wider  portions of 122/124) (paragraph 39); a fin structure (a combination of 126 and an upper/narrower portion of 122/124) disposed on each of the plurality of doped blocks, wherein the fin structure comprises an active channel region (126) and a body region (the upper/narrower portion of 122/124), and an interface exist in between the active channel region and the body region (an interface between 126 and the upper/wider portion of 122/124) (figs. 3C-3C and paragraph 26); dielectric strips (130) physically separating the plurality of doped blocks from one another (figs. 2A, 3B, and paragraph 48); and insulators (142) disposed on the plurality of doped blocks and located in between the body region of the fin structure and the dielectric strips (142 on the lower/wider portion of 122/124 and located diagonally in between the upper portion of 122/123 and 130) (fig. 3B and paragraph 50).
Regarding Claim 4, Seong teaches wherein the active channel region and the body region of the fin structure are made of different materials (paragraphs 44-45.  For example, 124 having p-type impurities and 126 having n-type impurities).
Regarding Claim 5, Seong teaches further comprising strained material portions (162/164 formed of, for example, SiGe or SiC) disposed on the body region of the fin structure, and located on two sides of the active channel region (paragraph 52).
Regarding Claim 7, Seong teaches further comprising an interlayer dielectric (180) disposed on and covering the dielectric strips, wherein the interlayer dielectric is physically separated from the fin structure and the insulators (fig. 3B and paragraph 68). 
Regarding Claim 8, referring to at least Figs. 2A-3C and related text, Seong teaches a memory device, comprising: a substrate (110) (paragraph 39); a first transistor (PD1/NMOS) disposed in a P-well region of the substrate (114) (paragraphs 32-33 and 43); a second transistor (PU1/PMOS) disposed in a N-well region of the substrate (112) (paragraphs 32-33 and 43), wherein the first transistor and the second transistor comprise: a first fin structure (a combination of 126 and an upper/narrower portion of 124) and a second fin structure (a combination of 126 and an upper/narrower portion of 122) extending in a first direction (a y-direction) (fig. 2A, 3B-3C, and paragraph 26); a gate stack (at least 154, 156, and GL) disposed on the first fin structure and the second fin structure, and extending in a second direction (an x-direction) perpendicular to the first direction (figs. 2A, 3C, and paragraph 60); a first source/drain material (164) disposed on the first fin structure (paragraph 49); and a second source/drain material (162) disposed on the second fin structure (paragraph 49); a dielectric strip (130) disposed in between the P-well region and the N-well region of the substrate (figs. 2A, 3B, and paragraph 48.  130 is in between 114 and 112 in a top down view), and extending in the first direction parallel to the first fin structure and the second fin structure (figs. 2A and 3B), wherein the dielectric strip is disposed in between the first source/drain material and the  second source/drain material (130 is disposed in between 164 and 162 in the top down view).

Claims 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2020/0027981 A1; hereinafter “Park”).
Regarding Claim 15, referring to at least Fig. 13 and related text, Park teaches a device, comprising: a plurality of semiconductor fins (120) and a plurality of dielectric strips  (620) alternately arranged on a substrate (100), wherein the plurality of semiconductor fins and the plurality of dielectric strips are extending in a first direction (an elongated direction of 120 and 620) and alternately arranged along a second direction (a horizontal direction as shown in fig. 13), wherein the second direction is perpendicular to the first direction (paragraphs 28 and 63); a plurality of strained materials (810 formed of, for example, SiGe) disposed on the substrate in between the plurality of dielectric strips, wherein the plurality of strained materials extends above top surfaces of the plurality of dielectric strips (paragraph 72); and a plurality of insulators (420) located in between the plurality of dielectric strips and covering side surfaces of the plurality of dielectric strips, wherein the plurality of insulators is located below top surfaces of the plurality of dielectric strips (paragraph 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding Claim 13, while Wang does not explicitly disclose a third transistor configuration as recited in claim 13, it would have been obvious to one of ordinary skill in the art to provide a plurality of transistors including the PMOS/NMOS transistors (i.e., another PMOS transistor disposed in 10 of 102) discussed in Wang’s reference as an array formation in order to provide a high density integrated circuit device.   

Regarding Claim 18, while Wang does not explicitly disclose contact structures, it would have been obvious to one of ordinary skill in the art to provide the contact structures electrically connecting the source/drain regions of the finFET device in order to operate the finFET device, wherein the shape of the contact structures would be adjusted as a design choice, including the shape of the contact structures directly contacting the dielectric strips, in order to provide the desired contact structures.  
Regarding Claim 19, Wang teaches further comprising an interlayer dielectric (an ILD structure) disposed on the plurality of insulators and surrounding the plurality of strained materials and the contact structures (paragraph 47).

Allowable Subject Matter
Claims 6, 9, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829